EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows; this amendment is to correct a text formatting issue:

Claim 8 has been amended in the following manner:
Claim 8 (Amendment): The semisolid oral dispersion of claim 1, wherein the dispersion has a drop melting point of from about 40 [[ ]] ºC to about 80 [[ ]] ºC.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner has reviewed the following close prior art and has explained why the instant claims are not rejected over the references discussed below.
Feng Reference: As relevant prior art, the examiner cites Feng et al. (US 2005/0036958 A1), which was previously cited earlier in the prosecution history of the instant application. Feng et al. (hereafter referred to as Feng) is drawn to a composition for dental bleaching. In one embodiment, Feng teaches the following composition, as of Feng, page 4, Example 1, reproduced below.

    PNG
    media_image1.png
    226
    408
    media_image1.png
    Greyscale

However, as best understood by the examiner, the composition of Feng differs from the currently claimed invention because Feng does not teach the required particle. The examiner has provided the following explanation to explain in detail as to why this is the case.
The examiner notes that the instant application defines the term “particle” in the following manner, as of the instant specification on page 5:

    PNG
    media_image2.png
    149
    636
    media_image2.png
    Greyscale

The examiner notes that in the above definition, the term “particle” refers to a discrete solid or semi-solid material. It does not refer to a discrete liquid material; as such, a discrete droplet of liquid material would not read on the required particle.
As best understood by the examiner, the combination of hydrogen peroxide and polyvinylpyrrolidone in Feng does not appear to be in the form of particles because the skilled artisan would have expected that this combination would have formed a liquid, not a solid or semi-solid. This is at least because, as best understood by the examiner, the water in the above-reproduced composition would have solubilized the hydrogen peroxide, formed a liquid, and precluded the formation of particles. 
Exemplified compositions of Feng having over 50% petrolatum appear to include water, see Feng, page 4, Example 1, reproduced above. Water is a hydrophilic solvent which would have been expected to have solubilized the hydrogen peroxide and polyvinyl pyrrolidone, resulting in the lack of particle formation of the hydrogen peroxide and polyvinyl pyrrolidone. This determination is made in view of Feng, paragraph 0027, reproduced below.

[0027] Polyvinyl pyrrolidone (PVP) were also optionally included for several reasons. First, PVP can enhance the adhesive force of the formulation because of its special side groups along the main chain. Second, PVP is water dissolvable and forms the second phase in the petroleum matrix, which can control the release of peroxide from the matrix. Third, PVP can be optionally added as a viscosity adjusting agent. Based on these considerations, the PVP can be around 5 to 30 percent by weight, preferably about 10 percent by weight.

Feng also teaches compositions comprising urea peroxide and petrolatum. Feng teaches an example of this as of Feng, page 4, left column, Table reproduced below.

    PNG
    media_image3.png
    161
    465
    media_image3.png
    Greyscale

However, the compositions of Feng comprising urea peroxide appear to have glycerin in an amount of 10% or greater. The skilled artisan would have understood that glycerin is a water-miscible hydrophilic solvent. Said glycerin would have been expected to have solubilized urea peroxide and to have precluded particle formation, in the same manner as water solubilizes the combination of hydrogen peroxide and polyvinyl pyrrolidone and precludes particle formation.
As such, as best understood by the examiner, the composition of Feng does not comprise hydrophilic active agent particles, and there would have been no motivation for the skilled artisan to have made such particles from the composition of Feng. As such, no rejection over Feng has been written.
Montgomery Reference: As an additional relevant reference, the examiner cites Montgomery (US 2005/0008584 A1), which was cited earlier in the prosecution history of the instant application. Montgomery is drawn to a solid or semi-solid composition drawn to a therapeutic agent dispersed in a water-insoluble carrier, as of Montgomery, title and abstract. In one embodiment, Montgomery teaches the following composition, as of Montgomery, page 7, Table 2, reproduced in part below.

    PNG
    media_image4.png
    435
    455
    media_image4.png
    Greyscale

The examples above of Montgomery differ from the instant claims because the instant claims require urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide, whereas the above examples teach sodium percarbonate. Also, the amount of petrolatum in the above-examples is lower than what is required by the instant claims, and Montgomery is silent regarding the cone penetration consistency value.
It would not have been obvious for the skilled artisan to have substituted urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide in place of sodium percarbonate, as in the above-reproduced example. This determination is made in view of the fact that Montgomery teaches examples comprising urea peroxide, which Montgomery refers to as carbamide peroxide, and these examples do not include petrolatum. See Montgomery, page 7, Table 2, reproduced below.

    PNG
    media_image5.png
    430
    620
    media_image5.png
    Greyscale

In the above-indicated examples, Montgomery does teach examples comprising urea peroxide (referred to as carbamide peroxide); however, these examples do not include petrolatum. As such, this indicates that Montgomery does not intend to include urea peroxide and petrolatum in the same embodiment. The likely reason for this is that Montgomery intends to formulate less water-soluble peroxides such as sodium percarbonate with water-insoluble excipients such as petrolatum, and that Montgomery also intends to formulate more water-soluble peroxides such as urea peroxide with more water-soluble excipients such as polyethylene glycol. See the interview summary mailed on 7 July 2020 in prior case 16/842,799, specifically the section entitled “Item(s) under 35 U.S.C. 103”, with the relevant text reproduced below, and wherein “carbamide peroxide” and “urea peroxide” are understood to be alternate names referring to the same compound.

    PNG
    media_image6.png
    193
    693
    media_image6.png
    Greyscale

As such, Montgomery fails to teach placing a particle comprising a hydrophilic peroxide in a hydrophobic medium such as petrolatum.
Additionally, there are unexpected results related to the instantly claimed invention. These unexpected results were discussed in applicant’s response on 21 December 2021, as of pages 6-7 of the response, and cite Table III of the instant specification, which is reproduced below from pages 83-84 of the instant specification.

    PNG
    media_image7.png
    456
    671
    media_image7.png
    Greyscale

Applicant explains these results as of page 7 of applicant’s arguments, first full paragraph, reproduced below.

    PNG
    media_image8.png
    180
    530
    media_image8.png
    Greyscale

The examiner disagrees with applicant’s characterization of sodium percarbonate as a hydrophilic bleaching agent particle. In fact, it would appear to be a less hydrophilic bleaching agent particle due to its lower water solubility as compared with urea peroxide and/or a complex of hydrogen peroxide and polyvinylpyrrolidone. Nevertheless, the examiner agrees with the general thrust of the arguments presented above.
Evans Reference: As relevant prior art, the examiner cites Evans et al. (US 2017/0172864 A1). Evans et al. (hereafter referred to as Evans) is drawn to tooth whitening compositions comprising hydrogen peroxide and an N-vinyl heterocyclic polymer (e.g. polyvinylpyrrolidone, abbreviated as PVP); sodium percarbonate; and at least one hydrophobic polymer carrier, as of Evans, abstract. Evans teaches the following examples, as of Table 3, reproduced below.

    PNG
    media_image9.png
    369
    464
    media_image9.png
    Greyscale

As best understood by the examiner, the formulation called “Comp A” is actually a comparative composition because it lacks sodium percarbonate.
Evans appears to differ from the claimed invention for at least the following reasons. 
First, there is no evidence that the PVP-hydrogen peroxide complex in the above-reproduced examples is in the form of particles. 
Secondly, the above-reproduced composition does not include petrolatum, though petrolatum is taught elsewhere in the Evans reference on paragraph 0051. 
Third, Evans is silent in regard to the cone penetration consistency value.
Fourth, even if, purely en arguendo, the skilled artisan would to have used petrolatum in place of both dimethicone and mineral oil, resulting in over 50% petrolatum, there would have been no expectation that this would have resulted in the PVP-hydrogen peroxide being in the form of particles. The fact that a certain result or characteristic (e.g. the PVP-hydrogen peroxide complex being in the form of particles) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Inherency also must be based upon what is necessarily present in the prior art, not what would have resulted in view of optimization of conditions. Also see MPEP 2112(IV). In this case, a composition with over 50% petrolatum would not have been necessarily present in Evans. As such, the examiner cannot take the position that the PVP-hydrogen peroxide in the form of particles would have been inherent in a composition with 50+% petrolatum because such a composition was not actually exemplified by Evans.
Robbins Reference: As relevant prior art, the examiner cites Robbins et al. (WO 2017/048216 A1). Robbins et al. (hereafter referred to as Robbins) is drawn to anhydrous tooth whitening compositions, as of Robbins, title and abstract. In one embodiment, Robbins teaches the following composition.

    PNG
    media_image10.png
    443
    1097
    media_image10.png
    Greyscale

Robbins differs from the instantly claimed invention for at least the following reasons.
First, there is no evidence that the combination of PVP and hydrogen peroxide in Robbins is in the form of particles.
Secondly, the compositions exemplified by Robbins do not comprise petrolatum in the required amount, though Robbins does teach petrolatum in the broad disclosure on page 10 paragraph 00043.
Third, Robbins is silent in regard to the cone penetration consistency value.
Fourth, even if, purely en arguendo, the skilled artisan would to have used petrolatum in place of both dimethicone and mineral oil, resulting in over 50% petrolatum, there would have been no expectation that this would have resulted in the PVP-hydrogen peroxide being in the form of particles. The fact that a certain result or characteristic (e.g. the PVP-hydrogen peroxide complex being in the form of particles) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Inherency also must be based upon what is necessarily present in the prior art, not what would have resulted in view of optimization of conditions. Also see MPEP 2112(IV). In this case, a composition with over 50% petrolatum would not have been necessarily present in Robbins. As such, the examiner cannot take the position that the PVP-hydrogen peroxide in the form of particles would have been inherent in a composition with 50+% petrolatum because such a composition was not actually exemplified by Robbins.
Quan Reference: As relevant prior art, the examiner cites Quan et al. (EP 1696866 B1). Quan et al. (hereafter referred to as Quan) is drawn to a composition for whitening teeth comprising, as of Quan, title. The compositions disclosed in Quan appear to be water in oil emulsions comprising an aqueous phase, a bleaching agent, and a hydrophobic phase, wherein the hydrophobic phase is in predominant proportion relative to the aqueous phase. In the examples of Quan on pages 17-18, the bleaching agent is hydrogen peroxide (H2O2). Elsewhere in the document, Quan teaches bleaching agents such as urea peroxide, as of claim 4 of Quan on page 19 of Quan. Quan teaches petrolatum from a list of ingredients on page 7, paragraph 0048.
Quan differs from the claimed invention because Quan does not teach a particle, as required by the instantly claimed invention. The instant claims require a particle, and the instant specification defines the term “particle” to be a discrete solid or semi-solid material, as explained in the above section relating to the Feng reference. In contrast, the aqueous phase in Quan would have been liquid. Liquid droplets of a liquid aqueous phase dispersed in an oil phase, as taught by Quan, do not read on the required particle as defined in the instant application and as recited by the claim. See the definition of the term “particle” explained above.
Nevertheless, as best understood by the examiner, what Quan is actually teaching is dissolving the peroxide in an aqueous phase, then forming a water-in-oil emulsion with the aqueous phase comprising the urea peroxide dissolved in water and a hydrophobic phase in predominant proportion. This still comprises a liquid aqueous droplet emulsified in a hydrophobic phase, and differs from the claimed invention in which the peroxide, as a solid or semisolid particle, is combined with the hydrophobic phase.
As such, in order to have achieved the claimed invention from Quan, the skilled artisan would have had to have
a) chosen urea peroxide as the bleaching agent as opposed to a tooth whitening agent that is liquid at room temperature such as hydrogen peroxide; and
b) removed the aqueous phase in which this bleaching agent is dissolved, thereby forming solid or semisolid particles in a hydrophobic phase rather than a water in oil emulsion.
There would have been no motivation for the skilled artisan to have removed the aqueous phase in Quan. This is especially because Quan appears to teach the aqueous phase as a necessary component in the composition of Quan. See e.g. Quan, page 2, paragraphs 0001 and 0004, and pages 18-19, claim 1 of Quan.
Quan also differs from the claimed invention because Quan is silent as to the cone penetration consistency value. Quan also differs from the claimed invention because Quan appears to teach a maximum of about 20% petrolatum, as of Quan, page 7, paragraphs 0047-0048, which is less than the required at least about 50% of petrolatum.
Breitenbach Reference: Also as relevant prior art, the examiner cites Breitenbach et al. (US Patent 5,674,436). Breitenbach et al. (hereafter referred to as Breitenbach) is drawn to hydrogen peroxide – polymer complexes in powder form, as of Breitenbach, title and abstract. In one embodiment, the polymer is polyvinyl pyrrolidone, as of Breitenbach, columns 3-4, Example 1. Breitenbach teaches particle sizes of about 10 µm to about 150 µm, as of column 3 lines 13-17. However, Breitenbach, does not teach placing these particles in a hydrophobic phase to form a multi-phasic composition, let alone a hydrophobic phase made of petrolatum.
Prosise Reference: As an additional reference, the examiner cites Prosise et al. (US 2012/0301522 A1). Prosise et al. (hereafter referred to as Prosise) is drawn to a tooth whitening composition comprising a peroxide-polymer complex, as of Prosise, title and abstract. Prosise teaches various oils, as of paragraph 0057. Prosise teaches petrolatum in paragraph 0048.
However, the composition of Prosise is water-based, as of the abstract and claim 1 of Prosise. As such, the skilled artisan would have been motivated to have included water in the composition of Prosise. The skilled artisan would have expected that a composition comprising a water-soluble peroxide-polymer complex such as polyvinylpyrrolidone-hydrogen peroxide, petrolatum, and water would not have resulted in the formation of the claimed composition. This is because in this situation, the polyvinylpyrrolidone-hydrogen peroxide would have dissolved in the water, resulting in the formation of liquid emulsion droplets rather than the solid or semisolid particles recited by the instantly claimed invention.
Rajaiah Reference: As an additional relevant reference, the examiner cites Rajaiah et al. (EP 3315119 A1). Rajaiah et al. (hereafter referred to as Rajaiah) appears to teach the required subject matter. Nevertheless, no rejection has been written over Rajaiah because it is not prior art in accordance with AIA  35 U.S.C. 102(a)(1) or 102(a)(2). The examiner presents the following rationale in support of this position.
First, Rajaiah is not prior art under AIA  35 U.S.C. 102(a)(2) at least because it is not a US Patent, US patent publication, or WIPO publication. See MPEP 2154.01.
With regard to AIA  35 U.S.C. 102(a)(1), the examiner notes the following. First, the instant application claims ultimately benefit to provisional application 62/834,654, filed on 16 April 2019. As such, 16 April 2019 is understood to be the earliest effective filing date of the instant application. Rajaiah was published on 2 May 2018. This is less than a year prior to the earliest effective filing date of the instant application.
In order to make the determination whether a rejection under AIA  35 U.S.C. 102(a)(1) would be proper, the examiner has consulted MPEP 2153.01(a), which states the following.

Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1).

In this case, the instant application names inventors Jayanth Rajaiah, Paul Albert Sagel, and Michael Curtis, whereas the publication (EP 3315119 A1) names inventors, Jayanth Rajaiah and Paul Albert Sagel. As such, in accordance with the guidance in the above-reproduced paragraph, no rejection over (EP 3315119 A1) has been written.
Boyd Reference: As additional relevant prior art, the examiner cites Boyd et al. (US 2015/0366778 A1). Boyd et al. (hereafter referred to as Boyd) is drawn to tooth whitening compositions comprising PVP-H2O2 complex in a hydrophobic environment, as of Boyd, page 5, Table 4, reproduced below.

    PNG
    media_image11.png
    347
    637
    media_image11.png
    Greyscale

Boyd does not teach petrolatum in the above-reproduced examples. Boyd does teach petrolatum in paragraph 0028, but it appears to be limited to about 25%, as of Boyd, paragraph 0029. As such, the following are the reasons which Boyd differs from the claimed invention.
First, there is no evidence that the PVP-hydrogen peroxide complex in the above-reproduced examples of Boyd is in the form of particles. 
Secondly, Boyd does not teach petrolatum in the required amount of at least about 50%.
Third, Boyd does not teach the required cone penetration consistency value.
Fourth, even if, purely en arguendo, the skilled artisan would to have used petrolatum in an amount over 50% petrolatum, there would have been no expectation that this would have resulted in the PVP-hydrogen peroxide being in the form of particles. The fact that a certain result or characteristic (e.g. the PVP-hydrogen peroxide complex being in the form of particles) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Inherency also must be based upon what is necessarily present in the prior art, not what would have resulted in view of optimization of conditions. Also see MPEP 2112(IV). In this case, a composition with over 50% petrolatum would not have been necessarily present in Boyd. As such, the examiner cannot take the position that the PVP-hydrogen peroxide in the form of particles would have been inherent in a composition with 50+% petrolatum because such a composition was not actually exemplified by Boyd.
Claims 6 and 7: The examiner further notes that claims 6 and 7 have a different scope because claim 6 further limits the cone penetration consistency of the composition as a whole, whereas claim 7 further limits the cone penetration consistency of the petrolatum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 20 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,849,729 and 11,224,760 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 20 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application serial numbers 16/842797, 16/842806, 17/008681, 17/014180, and 17/014225 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612